DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 25, and the species of Figure 1 in the reply filed on June 3, 2021 is acknowledged.
During a telephone conversation with Elissa Tisdahl on July 15, 2021 a further clarification of election of species was made without traverse to prosecute the invention of the species of Figure 1, claims 1-7 and 25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Bloom (US 20150265337 A1).
Regarding claim 1, Bloom teaches a system (Fig. 1; system 100) for ablating tissue, the system comprising: at least one energy delivery electrode (Fig. 2; electrode 196) having a first surface area; an energy generator (Fig. 1; integrated power console 179) in electrical communication with the at least one energy delivery electrode and being configured to transmit an electrical current to the at least one energy delivery electrode; and at least one energy return electrode (Fig. 2; electrode 191) having a second surface area that is greater than the first surface area, the at least one energy return electrode being in electrical communication with the at least one energy delivery electrode, such that electrical current delivered from the at least one energy delivery electrode to an area of tissue flows to the at least one energy return electrode.  
Regarding claim 2, Bloom teaches the system of claim 1, further comprising an energy delivery device, the at least one energy delivery electrode being on the energy delivery device (Fig. 2; electrosurgical device 102).  
Regarding claim 3, Bloom teaches the system of claim 2, wherein the energy delivery device includes an elongate body (Fig. 1; outer shaft 130 and inner shaft 140) having a distal portion (Fig. 1; distal end region 120), the at least one energy return electrode (Fig. 2; electrode 191) being on the distal 196).  
Regarding claim 4, Bloom teaches the system of claim 3, the system wherein the at least one energy return electrode includes a plurality of electrodes that each extends at least partially around a circumference of the elongate body (Para. [0032] discusses the return electrodes 190 as being one or more outer shaft electrodes).
Regarding claim 5, Bloom further teaches the system of claim 4, wherein the distal portion of the elongate body includes a distal tip and the at least one energy delivery electrode is an energy delivery electrode located at the distal tip (Fig. 2; electrode 196).  
Regarding claim 25, Bloom teaches a system (Fig. 1; system 100) for ablating tissue, the system comprising: a first device (Fig. 2; electrode 196) having a plurality of first electrodes (Para. [0040] discusses these as being one or more electrodes), each of the plurality of first electrodes being independently operable; a second device (Fig. 2; electrode 191) having a plurality of second electrodes (Para. [0032] discusses these as being one or more electrodes), each of the plurality of second electrodes being independently operable; and an energy generator (Fig. 1; integrated power console 179) in electrical communication with the plurality of first electrodes and the plurality of second electrodes and being configured to selectively transmit an electrical current to each electrode of the plurality of first plurality of electrodes and to each electrode of the plurality of second electrodes, the first device transmitting energy from the energy generator to the second device when a first number of electrodes of the plurality of first electrodes is activated that is less than a second number of electrodes of the plurality of second electrodes, and the second device transmitting energy from the energy generator to the first device when the first number of electrodes of the plurality of first electrodes is activated that is greater than a second number of electrodes of the plurality of second electrodes.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1) in view of Rioux (US 20050020965 A1).
Regarding claim 6, Bloom teaches the system of claim 5, however Bloom fails to teach wherein the energy delivery electrode is a needle- shaped electrode. 
Rioux teaches an apparatus for treating tissue using a needle with an outer tubular body, an inner tubular body slidably disposed within said outer tubular body, along with an electrode for delivering electrical energy.
Rioux further teaches the energy delivery electrode is a needle- shaped electrode (Para. [0003]) It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Rioux into the device of Bloom, as Rioux (Para. [0004)] discusses the benefits of his device as being needle shaped for puncturing skin and/or other bodily tissue.  
Regarding claim 7, Bloom further teaches the system of claim 2, however fails to teach the system further comprising a sheath, the energy delivery device being longitudinally movable within the sheath, the at least one energy return electrode being on the sheath and the at least one energy return electrode being movable relative to the at least one energy delivery electrode. Bloom instead teaches the device as being movable about a coaxial axis. 
Rioux teaches (Para. [0011] discusses the inner and outer tubular bodies moving relative to each other to adjust the distance between the electrodes) the system further comprising a sheath, the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Rioux into the device of Bloom as Rioux teaches (Para. [0011]) this movement as allowing for more effective control of the use of the device.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/L.R.L./Examiner, Art Unit 3794